Dismissed and Memorandum Opinion filed January 29, 2009







Dismissed
and Memorandum Opinion filed January 29, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00943-CV
____________
 
JAMES CARLAN a/k/a JAMES TAYLOR,
Appellant
 
V.
 
JO GUTHERIDGE STOKES, Appellee
 

 
On Appeal from the 245th District
Court
Harris  County ,
Texas
Trial Court Cause No. 
2008-45464
 

 
M E M O R
A N D U M  O P I N I O N
Appellant
filed a notice of appeal from an order signed September 5, 2008, sustaining
a contest to his pauper=s oath.  According to the notice of appeal, no final judgment
has been entered in this case, and appellant is attempting to appeal the denial
of pauper status for pending divorce action.




Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
There is
no statute providing for an interlocutory appeal of the court=s ruling on indigency for trial
proceedings.  Lomax v. Thomas, No. 14-08-00163-CV, 2008 WL 4308610, *1
(Tex. App.CHouston [14th Dist.] Aug. 28, 2008, no pet.) (mem. op.).  Thus, an order
denying indigent status may not be appealed before entry of final judgment.  In
contrast, a trial court=s indigency ruling pertaining to an already pending appeal is
appealable.  See In re Arroyo, 988 S.W.2d 737, 738‑39 (Tex. 1998)
(orig. proceeding).  
On
December 15, 2008, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before December 29, 2008.  See Tex. R. App. P. 42.3(a).  No response
has been filed.
We are
without jurisdiction over this appeal.  Accordingly, the appeal is ordered
dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.